Case 1:18-cr-00174-.]RS-TAB Document 24 Filed 02/21/19 Page 1 of 4 PagelD #: 60

UNITED STATES DlSTR|CT COURT

SOUTHERN DlSTRiCT OF |ND|ANA
|ND|ANAPOL|S DlV|SlON

UNITED STATES OF AN|ERICA,
Plaintiff,

1 :18-cr-00174-JRS~TAB

DAVVN ROCHON ,

"-I"_/`.-/`-_/‘~_/"_/\_/"_/\_/

'Defendant.
PETIT|ON TO ENTER A PLEA OF GU|LTY
REQUEST FOR PRESE§NU`%ENCE lNVESTlGAT|ON
The defendant Dawn Rochon, individually and by counse|, petitions the court for

leave to enter pleas of guilty to Counts 1 of the lndictment filed in her case. The

defendant represents to the court as fol[oWs:

1. l\/ly full true name is Dawn Rochon.
2. l can read and Write the Engiish language
3. | have received a copy of the indictment l have read it and discussed it With my

attorney and l believe l understand the charges brought against me in this case.
4. l understand that:
a. The maximum statutory punishment for Count 1 of the indictment is a term
of imprisonment of 10 years, a fine of up to $250,000, and a term of
supervised release following any term of imprisonment of 3 years.

b. l Will have to pay, at the time of sentencing, a special assessment of $100

 

Case 1:18-cr-00174-.]RS-TAB Document 24 Filed 02/21/19 Page 2 of 4 PagelD #: 61

per felony conviction.

c. l may have to pay a fine.
d. l may have to pay restitution
5. l know that t have the right to be represented by an attorney at every stage of this

legal proceeding and if l am financially unable to hire an attorney, one will be

appointed to represent me.

6. l know l have a right to plead not guilty, or to persist in a not guilty plea already

made, and that if l choose to plead not guilty the Constitution guarantees me:

a. the right to a speedy and public trial byjury in the district in which l am
charged;

b. the right to confront and cross-examine adverse witnesses;

c. the right to use the power and the process of the court to compel the
production of any evidence, including the attendance of any witnesses in
my favor, at my trial;

d. the right to the assistance of counsel at every stage of the proceedings,
including an appeal if need be;

e. the right to remain siient, including a right not to be compeiled to testify at
my trial;

f. the right to testify in my own defense at the trial; and

g. a right to appeal my conviction and my sentence to a higher court even if l
am financially unable to pay the cost of an appeal

7. if my pleas of guilty are accepted by the court there Wili not be a further trial of

 

Case 1:18-cr-00174-.]RS-TAB Document 24 Filed 02/21/19 Page 3 of 4 PagelD #: 62

any kind and that by pleading guilty l Waive the right to a trial.

8. No officer or agent of any branch of government (federai, state or iocai), nor any
other person, has made any promise or suggestion of any kind to me, or within
my knowledge to anyone else, that l would receive a lighter sentence or any
other consideration if i would plead guilty, and no such person has made any
threats against me if l exercise my right to go to trial.

9. iViy attorney has advised me that if i am not a citizen of the United-States a
conviction in this case may result in me being removed from the United States,
denied citizenship, and denied admission to the United States in the future.

10. t offer my plea of guilty freely and voluntarily and of my own accord. l request a
presentence investigation by the probation office of this court to be commenced
immediately l consent to the review of my presentence report by the Judge, by_¢

my attorney and myseif, and by counsel for the government prior to the

acceptance of my plea of guilty by the court.

Dated: February 21, 2019

 

Daw RDhon """~-~\

’i
Dated: February21,2019 M/{ AUM?V/)/i/

Wiilia'm i-[i'. i,'iiai!zeijr

indiana Federai Comeun = - ders
Suite 2150

111 Nionument Circle

indianapolisl lN. 46204

(317) 383-3520

3

 

Case 1:18-cr-00174-.]RS-TAB Document 24 Filed 02/21/19 Page 4 of 4 PagelD #: 63

Attomey for Defendant

Certificate of Service
i hereby certify that on Feruary 21, 2019l a copy of the foregoing Petition to
Enter a Piea of Guiity was filed electronically Service of this filing wili be made on all

ECF-registered counsel by operation of the court's electronic filing system. Parties

may access this fiiing through the court's system.

i
" l /M/l/‘
wiir m“i-i. D@ize\l/, J'r.
lndi na Federal Communi$ enders
111|\/ionumentCircie,Sui , 00
indianapolisl lN 46204
317-383~3520

 

 

